IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LINDA RAGIN,                                :   No. 339 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
SOUTHEASTERN PENNSYLVANIA                   :
TRANSPORTATION AUTHORITY,                   :
                                            :
                   Respondent               :

LINDA RAGIN,                                :   No. 340 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
SOUTHEASTERN PENNSYLVANIA                   :
TRANSPORTATION AUTHORITY,                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.